 1   Lawrence D. Rohlfing
     Attorney at Law: 119433
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel: (562)437-7006
     Fax: (562)432-2935
 4   E-Mail: rohlfing.office@rohlfinglaw.com
 5
     Attorneys for Plaintiff
 6   JOHNNY VINCENT ZARATE
 7
 8                        UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10
11   JOHNNY VINCENT ZARATE                     )   Case No.: 1:18-cv-00316-JDP
                                               )
12                Plaintiff,                   )   STIPULATION TO EXTEND TIME
     v.                                        )   TO FILE OPENING BRIEF
13                                             )
     NANCY A. BERRYHILL,                       )   (FIRST REQUEST)
14   Acting Commissioner of Social             )
     Security,                                 )
15                                             )
                                               )
16                Defendant.                   )
17
18         Plaintiff Johnny Vincent Zarate and Defendant Nancy A. Berryhill, Acting
19   Commissioner of Social Security, through their undersigned attorneys, stipulate,
20   subject to this court’s approval, to extend the time by 28 days from October 29,
21   2018 to November 26, 2018 for Plaintiff to file an opening brief, with all other
22   dates in the Court’s scheduling order extended accordingly. This is Plaintiff's first
23   ///
24   ///
25
26
27
                                              -1-
28
 1   request for an extension. This request is made at the request of Plaintiff’s counsel
 2   to allow additional time to fully research the issues presented. Counsel has had an
 3   extensive travel schedule for personal matters, a speaking engagement, and a
 4   hearing out of town.
 5   DATE: October 24, 2018           Respectfully submitted,
 6                                    LAWRENCE D. ROHLFING

 7                                           /s/ Lawrence D. Rohlfing
                                 BY: _______________________
 8                                   Lawrence D. Rohlfing
                                     Attorney for plaintiff Mr. Johnny Vincent Zarate
 9
10
11   DATE: October 24, 2018           MCGREGOR W. SCOTT
                                      United States Attorney
12                                    DEBORAH LEE STACHEL
13                                    Regional Chief Counsel
                                      Social Security Administration
14
                                      /s/ Michael K. Marriott
15
                                  BY: ____________________________
16                                   Michael K. Marriott
                                     Special Assistant United States Attorney
17                                   Attorneys for defendant Nancy A. Berryhill
                                     Acting Commissioner of Social Security
18                                  |*authorized by e-mail|
19
20
     IT IS SO ORDERED.
21
22   Dated:   October 29, 2018
                                                 UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
                                               -2-
28
